DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 21-29 in the reply filed on 17 November 2021 is acknowledged.  The traversal is on the ground(s) that “traversal grounds being that search can be conducted in a single search of reasonable burden”.  This is not found persuasive because Group I, Group II, and Group III are distinct for their separate status in the art as shown by their different classification.
Claims 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 November 2021.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 21 May 2020 and 25 October 2021, have been considered.

Drawings
The drawings received on 21 May 2020 are accepted.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 10,000,065).
With respect to claim 21, Baker discloses an inkjet printing system comprising: 
an ink supply (Fig. 5, element 60); 
a printhead (Fig. 5, element 62) having a nozzle (Fig. 5, element 110) configured to discharge ink (Column 1, lines 13-27) and supported for rotation in at least one degree of freedom (Column 3, lines 17-24); 
a feed pump (Fig. 5, element 90) disposed in a feed line (Fig. 5, element 82) and having a variable feed pump speed to generate a feed fluid pressure in the feed line between the feed pump and the nozzle (Column 4, lines 19-29); 
a recirculation pump (Fig. 5, element 94) disposed in a recirculation line (Fig. 5, element 84) and having a variable recirculation pump speed to generate a recirculation fluid pressure in the recirculation line between the recirculation pump and the nozzle (Column 4, lines 29-34); 
an orientation sensor (Fig. 5, element 100) for determining an orientation of the printhead (Column 4, lines 40-51); and 
a processor (Fig. 5, element 120) operably coupled to the feed pump, the recirculation pump, and the orientation sensor (Column 5, lines 10-21), the processor programmed to control the variable feed pump speed and the variable recirculation pump speed to obtain a target feed fluid pressure and a target recirculation fluid pressure based on the orientation of the printhead (Column 6, line 55 – Column 7, line 17).
The examiner notes to applicant that the relationship between pump speed (i.e. rpm) and fluid pressure (i.e. positive and/or negative) it is well known in the ink jet printing art.  Furthermore, the printhead ink and the working fluid of the pumps are construed as being distinct fluids.  Thus, the inkjet printing system is obvious in view of Baker as applied above.
With respect to claim 22, Baker discloses at least one pressure sensor (Fig. 5, element 102) configured to generate a feed line (Fig. 5, element 82) pressure signal indicative of an actual feed line pressure and a recirculation line(Fig. 5, element 84)   pressure signal indicative of an actual recirculation line pressure (Column 6, line 55 – Column 7, line 17).

With respect to claim 24, Baker discloses the nozzle (Fig. 5, element 120) defines a desired meniscus (Fig. 5, element 112) level at which ink is held in the nozzle (Column 4, line 59 – Column 5, line 9).
With respect to claim 25, Baker discloses the desired meniscus level (Fig. 5, element 112) of the nozzle (Fig. 5, element 110) is spaced from at least one pressure sensor (Fig. 5, element 102) along a longitudinal axis of the printhead (Fig. 5, element 62) by a distance (Fig. 5, i.e. up/down direction).
With respect to claim 26, Baker discloses the processor (Fig. 5, element 120), when determining the target feed fluid pressure and the target recirculation fluid pressure, is further programmed to calculate a head pressure based on an inferred angle of the longitudinal axis and the distance, and to adjust the target feed fluid pressure and the target recirculation fluid pressure based on the head pressure (Column 6, lines 8-28).
With respect to claim 27, Baker discloses a frame (Fig. 1, element 24) supported for rotation (Fig. 1, element 30) in the at least one degree of freedom, wherein the printhead (Fig. 1, element 22) is coupled to the frame (Column 3, lines 17-30).
With respect to claim 28, Baker discloses the feed line (Fig. 5, element 82) is fluidly coupled between the ink supply (Fig. 5, element 60) and the nozzle (Fig. 5, 
With respect to claim 29, Baker discloses the printhead (Fig. 6, element 62) defines a longitudinal axis (Fig. 6, element 66), and wherein the processor is further configured to: infer an angle of the longitudinal axis (Fig. 6, element A, or Fig. 7, element A1, or Fig. 8, element A2) relative to a vertical reference axis based on an orientation signal from the orientation sensor (Fig. 5, element 100); and determine the target feed fluid pressure and the target recirculation fluid pressure to maintain a target pressure differential across the nozzle based (Fig. 9, Steps 202-208), at least in part, on the inferred angle of the longitudinal axis (Figs. 6-8, element 66).

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        12/01/2021